UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-QSB (Mark One) x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended June 30, 2007 or o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to. Commission file number 000-50354 AMERICAN SURGICAL HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 98-0403551 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) 10039 Bissonnet #250 Houston, Texas 77036-7852 (Address of principal executive offices) (Zip Code) (713) 779-9800 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yeso No o Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yeso No X As of August 14, 2007 there were 8,425,484 shares of common stock issued and outstanding. AMERICAN SURGICAL HOLDINGS, INC. FORM 10QSB JUNE 30, 2007 INDEX PART I FINANCIAL INFORMATION Item 1. Financial Statements Item 2. Management’s Discussion and Analysis of Financial Condition Item 3. Control and Procedures PART II OTHER INFORMATION Item 1. Legal Proceedings Item 2. Unregistered Sales of Equity Securities and Use of Proceeds Item 3. Defaults Upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K SIGNATURE Item 1. Financial Statements AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONTENTS PAGE 1 CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2007 (UNAUDITED) AND DECEMBER 31, 2006 (AUDITED) PAGE 2 CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) PAGE 3 CONDENSED CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY (UNAUDITED) PAGE 4 CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) PAGES 5 - 11 NOTES TO THE CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED BALANCE SHEETS AS OF JUNE 30, 2, 2006 ASSETS JUNE 30, 2007 (UNAUDITED) DECEMBER 31, 2006 (AUDITED) CURRENT ASSETS Cash and cash equivalents $ 1,053,818 $ 1,387,016 Accounts receivable, net 2,596,582 2,031,769 Prepaid expenses and other current assets 22,466 61,902 TOTAL CURRENT ASSETS 3,672,,866 3,480,687 PROPERTY AND EQUIPMENT, NET 91,609 102,129 DEFERRED FINANCING COSTS, NET 281,249 - TOTAL ASSETS $ 4,045,724 $ 3,582,816 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable and accrued expenses $ 276,824 $ 297,597 Accrued income tax payable - 466,492 Deferred income tax 391,659 651,827 Notes Payable, net of unamortized discount of $673,368 and $0 556,632 - TOTAL CURRENT LIABILITIES 1,225,115 1,415,916 STOCKHOLDERS’ EQUITY Preferred stock, $0.001 par value, 10,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized, 8,425,484 and 8,300,484 shares issued and outstanding, respectively 8,425 8,300 Additional paid-in capital 2,015,558 513,143 Deferred compensation (538,268 ) (193,750 ) Retained earnings 1,334,894 1,839,207 Total Stockholders’ Equity 2,820,609 2,166,900 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ 4,045,724 $ 3,582,816 See accompanying notes to condensed consolidated financial statements. 1 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) FOR THE THREE MONTHS ENDED FOR THE THREE MONTHS ENDED FOR THE SIX MONTHS ENDED FOR THE SIX MONTHS ENDED JUNE 30,2007 JUNE 30, 2006 JUNE 30, 2007 JUNE 30, 2006 REVENUES, NET $ 2,505,625 $ 2,678,909 $ 5,076,900 $ 4,914,836 COST OF REVENUES 1,781,708 1,698,992 3,380,309 3,225,839 GROSS PROFIT 723,917 979,917 1,696,591 1,688,997 OPERATING EXPENSES 1,111,776 443,042 2,258,851 719,480 NET (LOSS) INCOME FROM OPERATIONS (387,859 ) 536,875 (562,260 ) 969,517 OTHER INCOME (EXPENSE) (98,789 ) 1,856 (93,305 ) 2,854 (LOSS) INCOME FROM OPERATIONS (486,648 ) 538,731 (655,565 ) 972,371 Provision for Income Taxes 120,518 (205,597 ) 151,252 (378,841 ) NET (LOSS) INCOME $ (366,130 ) $ 333,134 $ (504,313 ) $ 593,530 Net (loss) income per share – basic and diluted $ (.04 ) $ .04 $ (.06 ) $ .07 Weighted average number of shares outstanding during the period – basic and diluted 8,425,484 8,297,436 8,406,561 8,293,469 See accompanying notes to condensed consolidated financial statements. 2 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED STATEMENT OF STOCKHOLDERS’ EQUITY FOR THE PERIOD ENDED JUNE 30, 2007 (UNAUDITED) Preferred Stock Common Stock Additional Paid-In Deferred Retained Shares Amount Shares Amount Capital Compensation Earnings Total Balances, December31, 2006 - $ - 8,300,484 $ 8,300 $ 513,143 $ (193,750 ) $ 1,839,207 $ 2,166,900 Shares issued for services - - 100,000 100 219,900 (110,001 ) - 109,999 Shares issued for Director Fees - - 25,000 25 54,975 - - 55,000 Options issued for services - 66,629 (50,533 ) - 16,096 Options issued to Directors - 57,131 (31,984 ) - 25,147 Options issued to officers - 222,280 (177,000 ) - 45,280 Deferred Compensation - 25,000 - 25,000 Warrants issued – Private Placement Memorandum - 881,500 - - 881,500 Net Loss - (504,313 ) (504,313 ) Balances, June30, 2007 - $ - 8,425,484 $ 8,425 $ 2,015,558 $ (538,268 ) $ 1,334,894 $ 2,820,609 See accompanying notes to condensed consolidated financial statements. 3 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED (UNAUDITED) JUNE 30,2007 JUNE 30, 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) income $ (504,313 ) $ 593,530 Adjustments to reconcile net (loss) income to net cash provided by (used in) operating activities: Depreciation and amortization 18,288 14,642 Amortization of deferred financing costs 25,568 - Amortization of discount on Notes Payable 61,215 - Deferred compensation 25,000 25,000 Common stock issued for services 109,999 - Common stock issued for Director fees 55,000 - Value of options issued for services 16,096 - Value of options issued to officers 45,280 - Value of options issued for Director fees 25,147 - Changes in operating assets and liabilities: (Increase) Decrease in accounts receivable (564,813 ) 139,243 (Increase) Decrease in prepaid expenses and other current assets 39,436 4,925 Increase (Decrease) in accounts payable and accruedexpenses (20,773 ) (2,079 ) Increase (Decrease) in accrued taxes (726,660 ) 373,771 Net Cash (Used In) Provided By Operating Activities (1,395,530 ) 1,149,032 CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of property and equipment (7,768 ) (45,450 ) Net Cash (Used In)Provided By Investing Activities (7,768 ) (45,450 ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock - 30,002 Repayment of loan payable – related party - (85,000 ) Proceeds from increase in Notes Payable 1,070,100 - Net Cash (Used In) Provided By Financing Activities 1,070,100 (54,998 ) NET INCREASE (DECREASE) IN CASH (333,198 ) 1,048,584 CASH AND CASH EQUIVALENTS AT BEGINNING OF PERIOD 1,387,016 97,841 CASH AND CASH EQUIVALENTS AT END OF PERIOD $ 1,053,818 $ 1,146,425 SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: Cash paid for income taxes $ 575,444 $ - Cash paid for interest expense $ - $ 118 See accompanying notes to condensed consolidated financial statements. 4 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007AND 2006 (UNAUDITED) NOTE1— BASIS OF PRESENTATION The accompanying unaudited, condensed, consolidated financial statements have been prepared in accordance with generally accepted accounting principles in the United States of America (“U. S. GAAP”) for interim financial information and the instructions to Form 10-QSB and item 310 under subpart A of Regulation S-B. Accordingly, they do not include all of the information and footnotes required by U. S. GAAP for complete financial statements. In the opinion of management, all adjustments (consisting only of normal occurring accruals) considered necessary to present fairly the financial statements of the Company have been included. These financial statements should be read in conjunction with the Company's audited financial statements and the accompanying notes included in the Company's Form 10-KSB for the year ended December 31, 2006, filed with the SEC. The results of operations for the three and six month periods ended June 30, 2007 and 2006, are not necessarily indicative of the results to be expected for any subsequent quarter or for the entire fiscal year. Use of estimates The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include revenue recognition, the allowance for doubtful accounts and share based compensation. These estimates have the potential to significantly impact the financial statements, either because of the significance of the financial statement item to which they relate, or because they require judgment and estimation due to the uncertainty involved in measuring, at a specific point in time, events which are continuous in nature. Stock Consolidations The Company completed a 1 for 1.75 common stock consolidation in January 2007 and a 1 for 2 common stock consolidation in April 2007.All share and per share amounts have been retroactively restated for the both the 1 for 1.75 and the 1 for 2 stock consolidations. Income taxes The Company records deferred taxes in accordance with SFAS No.109, Accounting for Income Taxes (“SFAS 109”). The statement requires recognition of deferred tax assets and liabilities for temporary differences between the tax bases of assets and liabilities and the amounts at which they are carried in the financial statements, based upon the enacted tax rates in effect for the year in which the differences are expected to reverse. A valuation allowance is established when necessary to reduce deferred tax assets to the amount expected to be realized. 5 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007AND 2006 (UNAUDITED) Convertible Notes The Company is accounting for the unsecured promissory notes (the “Notes”) issued pursuant to the Private Placement Memorandum (the “PPM”) discussed in Note 3 following under EITF 00-27, ‘‘Application of Issue 98-5 to Certain Convertible Instruments’’.While the embedded conversion options are not required to be bifurcated, the Notes do contain a contingent beneficial conversion feature.As discussed further in Note 3, the Note holders have the right to convert their Notes prior to the maturity date if the Company commences a Qualified Offering. Discount on Notes Payable A discount with respect to the Notes issued during the period ended June 30, 2007 was recorded by the Company. The amount of the discount was calculated to be the fair market value of the warrants included in the Units issued pursuant to the terms of the PPM discussed in Note 3. Deferred Financing Costs Deferred financing costs include the commissions paid to and the fair value of the warrants issued to the placement agent in connection with the PPM discussed in Note 3. Stock-based compensation The Company accounts for its stock-based compensation under the provisions of SFAS No.123(R)“Accounting for Stock Based Compensation.”Under SFAS No.123(R), the Company is permitted to record expenses for stock options and other employee compensation plans based on their fair value at the date of grant. Any such compensation cost is charged to expense on a straight-line basis over the periods the options vest. If the options had cashless exercise provisions, the Company utilized variable accounting. Common stock, stock options and common stock warrants issued to other than employees or directors are recorded on the basis of their fair value, as required by SFAS No.123(R), which is measured as of the date required by EITF Issue96-18,“Accounting for Equity Instruments That Are Issued to Other Than Employees for Acquiring, or in Conjunction with Selling, Goods or Services.” In accordance with EITF96-18, the stock options or common stock warrants are valued using the Black-Scholes option pricing model on the basis of the market price of the underlying common stock on the “valuation date,” which for options and warrants related to contracts that have substantial disincentives to non-performance is the date of the contract, and for all other contracts is the vesting date. Expense related to the options and warrants is recognized on a straight-line basis over the shorter of the period over which services are to be received or the vesting period. Where expense must be recognized prior to a valuation date, the expense is computed under the Black-Scholes option pricing model on the basis of the market price of the underlying common stock at the end of the period, and any subsequent changes in the market price of the underlying common stock up through the valuation date is reflected in the expense recorded in the subsequent period in which that change occurs. In December2002, the Financial Accounting Standards Board (“FASB”) issued SFAS No.148,“Accounting for Stock-Based Compensation-Transition and Disclosure”.SFAS No.148 also amends the disclosure requirements of SFAS No.123(R), requiring prominent disclosure in annual and interim financial statements regarding a company’s method for accounting for stock-based employee compensation and the effect of the method on reported results. 6 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007AND 2006 (UNAUDITED) The fair market value of the stock options and warrants at the date of grant was estimated using the Black-Scholes option-pricing model with the following assumptions: Expected Life 1 to 5 years Interest Rates 4.25% to 4.99% Dividend Yield $0 Volatility 28% to 73% Forfeiture Rate 0 Expected life represents the period of time that options are expected to be outstanding and is based on the Company’s historical experience or the simplified method, as permitted by SEC Staff Accounting Bulletin No. 107 where appropriate. The risk-free interest rate is based on U.S. Treasury interest rates at the time of the grant whose term is consistent with the expected life of the stock options. Expected dividend yield was considered to be $0 in the option pricing formula since the Company does not pay dividends and has no current plans to do so in the future.Expected volatility is based on the Company’s historical experience. The forfeiture rate was considered to be none insofar as the historical experience of the Company is very limited. As required by SFAS No.123(R), the Company will adjust the estimated forfeiture rate based upon actual experience. Basic and Diluted Net Income (Loss) Per Share The Company computes net income (loss) per share in accordance with SFAS No. 128, "Earnings per Share". SFAS No. 128 requires presentation of both basic and diluted earnings per share (EPS) on the face of the income statement. Basic EPS is computed by dividing net income (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method and convertible preferred stock using the if-converted method. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive.As of June 30, 2006 the Company does not have any dilutive securities outstanding. As of June 30, 2007, the assumed exercise of 2,759,000 outstanding stock options and warrantswas excluded from the computation of diluted earnings per share because their effect was anti-dilutive. Recent accounting pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 is intended to reduce the diversity encountered in practice with regard to certain aspects of the recognition and measurement related to accounting for income taxes, and to clarify the accounting and disclosure for uncertainty in tax positions. FIN 48 introduces a new and more comprehensive model of accounting and reporting for a number of tax positions routinely taken by corporations when filing their tax returns. FIN 48 prescribes a recognition threshold of more-likely-than-not, and a measurement attribute for all tax positions taken or expected to be taken on a tax return, in order for those tax positions to be recognized in the financial statements. Effective January1, 2007, we adopted the provisions of FIN 48 and there was no material effect on the financial statements. As a result, there was no cumulative effect related to adopting FIN 48. 7 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007AND 2006 (UNAUDITED) In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value under GAAP, expands the required disclosures regarding fair value measurements, and applies to other accounting pronouncements that either require or permit fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years, with early adoption encouraged. SFAS No. 157 is to be applied prospectively, with a limited form of retrospective application for several financial instruments. The Company adopted SFAS No. 157 on January 1, 2007, and currently believes that its adoption will not have a material effect on the Company’s financial position, operations or cash flows. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities. SFAS No. 159 allows a company to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November15, 2007. Therefore, the Company is required to adopt SFAS No. 159 by the first quarter of 2008. The Company is currently evaluating the requirements of SFAS No. 159 and the potential impact on the Company’s financial statements. In September 2006, the SEC issued Staff Accounting Bulletin No. 108, Considering the Effects of Prior Year Misstatements when Quantifying Misstatements in Current Year Financial Statements (“SAB No. 108”). SAB No. 108 provides guidance in considering the effects of prior year misstatements in the quantification of current year misstatements, for the purpose of determining whether the current year’s financial statements are materially misstated. SAB No. 108 is effective for fiscal years ending after November 15, 2006. The adoption of SAB No. 108 has not had a material impact on the Company’s financial position, operations or cash flows. In December 2006, the FASB issued FASB Staff Position No. EITF 00-19-2, Accounting for Registration Payment Arrangements (“FSP EITF 00-19-2”). FSP EITF 00-19-2 clarifies that a registration payment arrangement and the financial instrument(s) relating to that arrangement should be separately measured and recognized in an entity’s financial statements, according to the appropriate GAAP for each, rather than treated as a unit. Specifically, FSP EITF 00-19-2 states that the financial instrument(s) should be recorded in the financial statements using appropriate GAAP without regard to contingent obligations in respect of a registration payment arrangement. FSP EITF 00-19-2 is effective immediately for registration payment arrangements and related financial instruments that are entered into or modified after December 21, 2006. For registration payment arrangements and related financial instruments that were entered into prior to December 21, 2006, and that continue to be outstanding at the beginning of the period of adoption, transition is to be achieved by reporting a change in accounting principle through a cumulative-effect adjustment to the opening balance of retained earnings as of the first interim period for the fiscal year in which FSP EITF 00-19-2 is adopted. Early adoption of FSP EITF 00-19-2 is permitted for interim or annual periods for which financial statements or interim reports have not been issued. Retrospective application is not permitted. The Company has chosen to adopt FSP EITF 00-19-2 in the fourth quarter of the year ending December 31, 2006. The Company’s adoption of EITF 00-19 in 2006 has not had a material effect on its financial position, operations or cash flow. 8 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007AND 2006 (UNAUDITED) NOTE 2 – EQUITY In January 2007, the Company entered into a six-month agreement with Hawk Associates, Inc. (“Hawk”) to provide investor relations services for the Company. In addition to monetary compensation, the Company granted Hawk 30,000 five year warrants to purchase shares of the Company’s common stock at a price of $3.10 per share.The value of these warrants was determined by management using the Black-Scholes option pricing model to be $5,990. In January 2007, the Company renewed for a one-year term an agreement for strategic planning and consulting services with Global Business Resources (“Global”).In addition to monetary compensation, the Company granted Global 100,000 shares of common stock.The value of this grant of stock was determined by management to be $220,000 based on the fair value of the stock on the date of the grant. Such shares were issued in reliance on an exemption from registration under Section 4(2) of the Securities Act of 1933.No placement agent was used for this transaction. In March 2007, Mr. Elgamal and Mr. Olmo-Rivas were each granted 500,000 options to purchase the Company’s common stock. These options vest ratably over 3 years.The value of these options was determined by management using the Black-Scholes option pricing model to be $222,280. In March 2007, the Company issued 25,000 shares of common stock to Henry Y. L. Toh as part of his inaugural Director Fees.The Company valued these shares using the Black-Scholes option pricing model at $55,000 based on the fair value of the stock on the date of grant.Such shares were issued in reliance on an exemption from registration under Section 4(2) of the Securities Act of 1933.No placement agent was used for this transaction. Additionally, as part of his inaugural Director Fees, Mr. Toh was issued 75,000 stock options to purchase the Company’s common stock.The options vest ratably over 3 years.The value of these options was determined by management using the Black-Scholes option pricing model to be $40,166. In April 2007, the Company issued 25,000 options to purchase the Company’s common stock to Dr. Bailey and 25,000 options to Dr. Kleinman as Director Fees.The value of these 50,000 options was determined by management using the Black-Scholes option pricing model to be $16,964. In May 2007, the Company entered into a one-year agreement with Equity Communications LLC (“EC”) to provide investor relations services for the Company.Under the terms of the contract, the Company will pay EC monetary compensation and the Company granted EC 128,000 options to purchase the Company’s common stock.The options vest over the one-year period of the contract.The Company has the right to cancel all but 25,600 options at its discretion prior to November 1, 2007.The value of the options was determined by management using the Black-Scholes option pricing model to be $60,639. NOTE 3 – PRIVATE PLACEMENT MEMORANDUM Basic Terms In May 2007, the Company began offering for sale a limited number of Units pursuant to the PPM.Each Unit consisted of (i) a one year 15% interest bearing unsecured promissory note in the principal amount of $100,000 and (ii) a warrant to purchase 100,000 shares of the Company’s common stock at an exercise price of $2.00 per share (the Warrants”). 9 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007AND 2006 (UNAUDITED) Dawson James Securities, Inc. (“Dawson”) was hired as the exclusive placement agent for the PPM.For its services Dawson earned a cash commission equal to 10% and a nonaccountable expense allowance equal to 3% of the gross proceeds of each Unit sold.In addition, for each Unit sold Dawson earned warrants to purchase 20,000 shares of the Company’s common stock at an exercise price of $2.00 per share. The net proceeds from the PPM will be used for general corporate and working capital needs. The PPM had a minimum offering size of 12 Units and a maximum size of 35 Units.On June 7, 2007 the minimum was achieved with the sale and acceptance of 12.30 Units.The Company executed Notes in the principal amount of $1,230,000 and issued warrants to purchase 1,230,000 shares of common stock.The value of these warrants was determined by management to be $734,583. The value of the warrants was recorded as a discount on the Notes and is being charged to interest expense and accreted to the balance of the Notes over the life of the Notes.The net proceeds of $1,070,100 were forwarded to the Company at that time and the balance of the proceeds, $159,900, was paid to Dawson. Upon completion of this first round of the PPM the Company issued warrants to Dawson to purchase 246,000 shares of common stock. The value of these warrants was determined by management to be $146,917. The value of the warrants and the cash commission paid to Dawson were recorded as deferred financing costs and will be amortized to interest expense over the life of the Notes. Interest Expense Included in interest expense for the three and six months ended June 30, 2007 is $15,375 of interest accrued at 15% on the face amount of the Notes ($1,230,000), $61,215 related to the accretion of the discount on the Notes and $25,568 of amortization related to the deferred financing costs. Conversion of the Notes The Notes are convertible into the Company’s common stock if the Company commences a Qualified Offering prior to the maturity date of the Notes. In lieu of repayment of principal and interest on the Notes, the Holder of the Notes may acquire Company securities in the amount of such principal and interest at a purchase price equal to 85% of the price per security sold in the Qualified Offering.In this regard, a Qualified Offering means the completion of an offering or offerings of Company securities, including any offering of debt or equity securities, or securities convertible into debt or equity securities, in an amount not less than $3.0 million. NOTE 4 – SUBSEQUENT EVENTS On July 2, 2007 the second and final round of the PPM was completed with the acceptance of an additional 14.85 Units.The Company executed Notes in the principal amount of $1,485,000 and issued warrants to purchase 1,485,000 shares of common stock.The value of these warrants was determined by management to be $896,523. The value of the warrants will be recorded as a discount on the Notes and is being charged to interest expense and accreted to the balance of the Notes over the life of the Notes.The net proceeds of $1,291,950 were forwarded to the Company at that time and the balance of the proceeds, $193,050, was paid to Dawson. 10 AMERICAN SURGICAL HOLDINGS, INC. AND SUBSIDIARIES (formerly ASAH Corp.) NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS AS OF JUNE 30, 2007AND 2006 (UNAUDITED) Upon completion of the second round of the PPM the Company issued warrants to Dawson to purchase 297,000 shares of common stock. The value of these warrants was determined by management to be $179,305. The value of the warrants and the cash commission paid to Dawson will be recorded as deferred financing costs and will be amortized to interest expense over the life of the Notes. 11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations This discussion and analysis should be read in conjunction with the Company’s audited financial statements included in the Company’s annual report on Form 10-KSB for the year ended December 31, 2006.This report contains certain “forward-looking statements” within the meaning of Section27A of the Securities Act of 1933, as amended, and Section21E of the Exchange Act of 1934, as amended, which are based on management’s exercise of business judgment as well as assumptions made by, and information currently available to, management. When used in this document, the words “may”, “will”, “anticipate”, “believe”, “estimate”, “expect”, “intend” and words of similar import, are intended to identify any forward-looking statements. You should not place undue reliance on these forward-looking statements. These statements reflect the management’s view of future events and are subject to certain risks and uncertainties as described in this Report, Form 10-QSB, as well as other periodic reports filed with the Securities and Exchange Commission, and as noted below. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, the Company’s actual results could differ materially from those anticipated in these forward-looking statements. Management does not undertake any obligation, and does not intend, to update, revise or otherwise publicly release any revisions to these forward-looking statements to reflect events or circumstances after the date hereof, or to reflect the occurrence of any unanticipated events. Although management believes that its expectations are based on reasonable assumptions, the Company can give no assurance that these expectations will materialize. GENERAL The Company was incorporated in the State of Delaware under the name Renfrew, Inc. on July 22, 2003 as a blank check company as defined under Rule 419 of the Securities Act. On August 2, 2005, the Company filed Articles of Amendment with the State of Delaware changing its name to ASAH Corp. and on January 9, 2007, the Company filed Articles of Amendment with the State of Delaware changing its name to American Surgical Holdings, Inc. In October 2005, pursuant to a Stock Purchase Agreement and Share Exchange, the Company acquired all of the shares of American Surgical Assistants, Inc., (“ASA”) from Zak Elgamal and Jaime Olmo-Rivas.ASA became a wholly owned subsidiary of the Company. Prior to this acquisition, the Company operated as a blank check company and the purpose for this reorganization with ASA was to obtain an operating company which management believed had a successful business plan. Now, through ASA, the Company provides professional surgical assistant services to patients, surgeons and healthcare institutions. In 2006 the Company incorporated its other subsidiary, ATS Billing Services, Inc. (“ATS”) to provide HIPAA-compliant billing and collection services for healthcare industry professionals. The Company completed a 1 for 1.75 common stock consolidation in January 2007 and a 1 for 2 common stock consolidation in April 2007.All share and per share amounts have been retroactively restated for the both the 1 for 1.75 and the 1 for 2 stock consolidations. RESULTS OF OPERATIONS FOR THE THREE MONTHS ENDED JUNE 30, 2 MONTHS ENDED JUNE 30, 2006 Revenues Revenues decreased by $173,284, or 6.5% for the three months ended June 30, 2007 as compared to the three months ended June 30, 2006 due to a decline in the number of reimbursable surgeries that the assistants performed at the Company’s major hospital and healthcare facility clients during the period.Although the total surgerieshandled by the assistants increased during this three month period over the same period last year,the number of paying cases declinedas the Company experienced an increase in the number of non-paying Medicare/Medicaid cases. The Company covers these cases despite the lack of reimbursement as part of our contractual obligations with our client facilities. Cost of Revenue Cost of revenue for the three months ended June 30, 2007 increased by $82,716 as compared to the three months ended June 30, 2006. This increase is primarily due to the increased number of assistants on staff during this period compared to the same period in 2006.At June 30, 2007 the Company had approximately 88 surgical assistants employed as compared to approximately 71 at June 30, 2006. The Company has hired additional assistants in anticipation of continued growth and must train these assistants for a period of time prior to their being able to generate revenue. Operating Expenses Operating expenses increased by $668,734 for the three months ended June 30, 2007 as compared to the three months ended June 30, 2006. This increase in operating expenses was primarily due to (i) the costs associated with establishing the new board of directors, (ii) indirect costs associated with the Private Placement Memorandum, and (iii) increases in office and administrative expenses. RESULTS OF OPERATIONS FOR THE SIX MONTHS ENDED JUNE 30, 2 ENDED JUNE 30, 2006 Revenues Revenues increased by $162,064, or 3.3% for the six months ended June 30, 2007 as compared to the six months ended June 30, 2006 primarily due to the continued strengthening and expanding of The Company’s existing relationships with surgeons, hospitals and healthcare facility clients.Revenue growth was partially offset by the increase in the number of non-paying Medicare/Medicaid cases.The Company covers these cases despite the lack of reimbursement as part of our contractual obligations with our client facilities. Cost of Revenue Cost of revenue for the six months ended June 30, 2007 increased by $154,470 as compared to the six months ended June 30, 2006. This increase is primarily due to the increased number of assistants on staff during this period compared to the same period in 2006.At June 30, 2007 the Company had approximately 88 surgical assistants employed as compared to approximately 71 at June 30, 2006. The Company has hired additional assistants in anticipation of continued growth and must train these assistants for a period of time prior to their being able to generate revenue. Operating Expenses Operating expenses increased by $1,539,371 for the six months ended June 30, 2007 as compared to June 30, 2006. This increase in operating expenses was primarily due to (i) the costs associated with establishing the new board of directors, (ii) indirect costs associated with the Private Placement Memorandum, and (iii) increases in office and administrative expenses. Operating Results as a Percentage of Net Revenues The Table below provides a summary of operating results for the three and six months ended June 30, 2007 and 2006 expressed as a percentage of Revenues, net. For the three months ended For the six months ended June 30, June 30, June 30, June 30, 2007 2006 2007 2006 Revenues, net 100.0 % 100.0 % 100.0 % 100.0 % Cost of Revenues 71.1 % 63.4 % 66.6 % 65.6 % Gross Profit 28.9 % 36.6 % 33.4 % 34.4 % Operating Expenses 44.4 % 16.5 % 44.6 % 14.6 % Net (Loss) Income from Operations -15.5 % 20.1 % -11.1 % 19.7 % Other (Expense) Income -3.9 % - -0.8 % 0.1 % (Loss) Income from Operations -19.4 % 20.1 % -12.0 % 19.8 % Provision for Income Taxes 4.8 % -7.7 % 3.1 % -7.7 % Net (Loss) Income -14.6 % 12.4 % -8.9 % 12.1 % LIQUIDITY AND CAPITAL RESOURCES Operating Activities As of June 30, 2007, the Company had $1,053,818 in Cash and cash equivalents on hand. Historically, the Company’s principal working capital needs have been met through continuing operations. As the Company grows and expands its operations, the need for working capital will increase. The Company expects to finance both its internal growth and future expansion and acquisitions with cash provided from operations, borrowings, debt or equity offerings, or some combination thereof. The Company’s net loss for the six months ended June 30, 2007 was $504,313.Included in this loss was $381,593 of non-cash expenses relating primarily to the issuance of common stock, stock options and warrants to directors, officers and non-employees for services. During the first six months of 2007, the Company’s accounts receivables increased by $564,813.The Company collected approximately $665,000 less cash on claims submitted than in the same period last year.The collections were adversely affected by changes instituted by several of the major third party payers, i. e. the insurance companies. Beginning in the fourth quarter of 2006 and continuing into 2007, several of the insurance companiesbegan requesting that additional information be provided with the claims as they are submitted.This had the effect of slowing down our collection of receivables.However, this slowdown appears to be a temporary problem and one that will not affect the Company on a long term basis.Additionally, in early July, the Company contracted an outside medical billing and collection specialist to provide advice and assistance to ATS personnel and to oversee the in-house claims processing. The Company had a decrease in accrued taxes as it paid $575,444 to the IRS to cover its 2006 tax liability and the first estimated payment on its projected 2007 tax liability. These amounts had been previously recorded as part of the Company’s deferred tax provision. After deducting the changes in operating assets and liabilities the Company’s operating activities used $1,395,530 of cash during the first six months of 2007 as compared to cash provided by operations of $1,149,032 for the same period in 2006. Financing Activities In May 2007, the Company began offering for sale a limited number of Units pursuant to a Private Placement Memorandum (“PPM”).Each Unit consisted of (i) a one year 15% interest bearing unsecured promissory note in the principal amount of $100,000 (the “Notes”) and (ii) a warrant to purchase 100,000 shares of the Company’s common stock at an exercise price of $2.00 per share (the Warrants”). Dawson James Securities, Inc. (“Dawson”) was hired as the exclusive placement agent for the PPM.For its services Dawson earned a cash commission equal to 10% and a nonaccountable expense allowance equal to 3% of the gross proceeds of each Unit sold.In addition, for each Unit sold Dawson earned warrants to purchase 20,000 shares of the Company’s common stock at an exercise price of $2.00 per share. The net proceeds from the PPM will be used for general corporate and working capital needs. The PPM had a minimum offering size of 12 Units and a maximum size of 35 Units.On June 7, 2007 the minimum was achieved with the sale and acceptance of 12.30 Units.The Company executed Notes in the principal amount of $1,230,000 and issued warrants to purchase 1,230,000 shares of common stock.The net proceeds of $1,070,100 were forwarded to the Company at that time and the balance of the proceeds, $159,900, was paid to Dawson. Upon completion of this first round of the PPM the Company issued warrants to Dawson to purchase 246,000 shares of common stock.The value of the warrants and the cash commission paid to Dawson were recorded as deferred financing costs and will be amortized to interest expense over the life of the Notes. On July 2, 2007 the second and final round of the PPM was completed with the acceptance of an additional 14.85 Units. The Company executed Notes in the principal amount of $1,485,000 and issued warrants to purchase 1,485,000 shares of common stock.The net proceeds of $1,291,950 were forwarded to the Company at that time and the balance of the proceeds, $193,050, was paid to Dawson. Upon completion of the second round of the PPM the Company issued warrants to Dawson to purchase 297,000 shares of common stock.The value of the warrants and the cash commission paid to Dawson will be recorded as deferred financing costs and will be amortized to interest expense over the life of the Notes. Critical Accounting Policies The Company’s significant accounting policies are summarized in Note 1 of the Company’s Condensed Consolidated Financial Statements included herein. Policies determined to be significant are those policies that have the greatest impact on the Company’s financial statements and require management to use a greater degree of judgment and estimates. Actual results may differ from those estimates. Management believes that given current facts and circumstances, it is unlikely that applying any other reasonable judgments or estimate methodologies would cause effect on the Company’s consolidated results of operations, financial position or liquidity for the periods presented in this report. The preparation of financial statements in conformity with U.S. GAAP requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. Significant estimates include revenue recognition, the allowance for doubtful accounts and share based compensation. These estimates have the potential to have a significant impact on the Company’s financial statements, either because of the significance of the financial statement item to which they relate, or because they require judgment and estimation due to the uncertainty involved in measuring, at a specific point in time, events which are continuous in nature. Recent Accounting Pronouncements In July 2006, the FASB issued FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes - an Interpretation of FASB Statement No. 109 (“FIN 48”). FIN 48 is intended to reduce the diversity encountered in practice with regard to certain aspects of the recognition and measurement related to accounting for income taxes, and to clarify the accounting and disclosure for uncertainty in tax positions. FIN 48 introduces a new and more comprehensive model of accounting and reporting for a number of tax positions routinely taken by corporations when filing their tax returns. FIN 48 prescribes a recognition threshold of more-likely-than-not, and a measurement attribute for all tax positions taken or expected to be taken on a tax return, in order for those tax positions to be recognized in the financial statements. Effective January1, 2007, the Company adopted the provisions of FIN 48 and there was no material effect on the financial statements. As a result, there was no cumulative effect related to adopting FIN 48. In September 2006, the FASB issued SFAS No. 157, Fair Value Measurements (“SFAS No. 157”). SFAS No. 157 defines fair value, establishes a framework for measuring fair value under GAAP, expands the required disclosures regarding fair value measurements, and applies to other accounting pronouncements that either require or permit fair value measurements. SFAS No. 157 is effective for fiscal years beginning after November 15, 2007, and for interim periods within those fiscal years, with early adoption encouraged. SFAS No. 157 is to be applied prospectively, with a limited form of retrospective application for several financial instruments. The Company plans to adopt SFAS No. 157 on January 1, 2007, and currently believes that its adoption will not have a material effect on the Company’s financial position, operations or cash flows. In February 2007, the FASB issued SFAS No. 159, The Fair Value Option for Financial Assets and Financial Liabilities (“SFAS No. 159”). SFAS No. 159 allows a company to choose to measure many financial assets and financial liabilities at fair value. Unrealized gains and losses on items for which the fair value option has been elected are reported in earnings. SFAS No. 159 is effective for fiscal years beginning after November15, 2007. Therefore, the Company is required to adopt SFAS No. 159 by the first quarter of 2008. The Company is currently evaluating the requirements of SFAS No. 159 and the potential impact on the Company’s financial statements. In September 2006, the SEC issued Staff Accounting Bulletin No. 108,
